Citation Nr: 9926775	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1965 to June 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  In July 1997, the Board remanded the case to the RO 
for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of a fracture of the left femur with left hip 
replacement and arthritis, rated as 70 percent disabling; 
lumbosacral strain with disc disease at L4-5 and arthritis, 
rated as 40 percent disabling; depression, rated as 30 
percent disabling; degenerative joint disease of the left 
knee, rated as 10 percent disabling; and atrophy of the right 
testicle, rated as the noncompensable (zero percent) level. 

2.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of a wheelchair.

3.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (1998).

2.  The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment are not met.  38 C.F.R. § 
3.808 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claims are "well- 
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed and all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

I.  Entitlement to Specially Adapted 
Housing Assistance or a Special Home 
Adaptation Grant

The veteran contends that he is eligibility for assistance in 
acquiring specially adapted housing due to his service-
connected disabilities.  He maintains that he is wheelchair 
bound due to his service-connected left hip and back 
disabilities.  He argues that, while he is able to walk short 
distances while holding onto objects, he requires the use of 
a wheelchair most of the time to due pain, numbness and 
instability of this left lower extremity.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

Turning to a summary of the relevant evidence, service 
connection is in effect for residuals of a fracture of the 
left femur with left hip replacement and arthritis, rated as 
70 percent disabling; lumbosacral strain with disc disease at 
L4-5 and arthritis, rated as 40 percent disabling; 
depression, rated as 30 percent disabling, degenerative joint 
disease of the left knee, rated as 10 percent disabling; and 
right testicle atrophy, rated as noncompensably (zero 
percent) disabling.

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated in 1994 and 1995.  When 
seen in April 1994, the veteran stated he was able to walk 
only short distances in his house because of extreme pain in 
his hip and back.  It was reported that he had been issued 
crutches but used a wheelchair 95 percent of the time.  The 
veteran was advised to use his crutches and increase his 
distance gradually.  He also was encouraged to increase his 
activity outside.  Examination revealed patella-femoral pain 
and left quad weakness, but no instability of the knees was 
shown.  A June 1994 treatment report included the veteran's 
complaints of pain in his left knee, left hip and low back.  
The veteran indicated he was unable to walk.
In December 1994, the veteran said he spent 98 percent of his 
time in a wheelchair because of left hip and low back pain, 
as he was able to walk only five to ten feet.  Although no 
clinical findings were reported, it was noted that he was 
wheelchair bound due to functional loss of his lower 
extremities.

The veteran was afforded a VA examination of his spinal cord 
in December 1994.  The report from that examination noted 
that the veteran underwent total hip replacements in 1980 and 
1991.  The examiner recorded the veteran's history that he 
had to give up walking about a year and a half prior to 
examination because of severe arthritis in the left hip 
joint.  The veteran said he used a wheelchair 90 percent of 
his time, and was able to walk only short distances in his 
house by holding onto furniture.  He indicated that he fell 
approximately two times a week but was able to pull himself 
up.  He also said he underwent bilateral elbow surgery for 
ulnar nerve release, as well as right carpal tunnel surgery.  
He said he suffered from a bilateral shoulder disability 
after using a manual wheelchair for several years, and had 
been using an electric wheelchair for the prior six months.  
He denied bladder or bowel dysfunction.  

On physical examination, the veteran had bilateral cataracts 
and had been scheduled for surgery in the near future.  
Neurological examination showed reflexes of 2+ in the upper 
extremities, 1+ at the knees, and absent at the ankles.  
Motor examination revealed good tone and strength in all four 
extremities, with significant pain of the left lower 
extremity.  Sensory examination revealed some pinching and 
numbness involving the left arm, right hand, and left lower 
extremity, particularly at the knee.  He was able to stand 
unassisted and take several steps, but exhibited a 
significant limp because of his left hip joint.  The examiner 
concluded that the veteran "requires an electric wheelchair 
because of his multiple orthopedic difficulties resultant 
from his initial injury while in the military in 1966, but 
does not have any specific neurologic deficit per se."

The veteran was afforded an orthopedic examination by the VA 
in January 1995.  At that time, the veteran stated he had 
been unable to continue working as a teacher and counselor 
because he could no longer stand or walk.  He reiterated his 
statements that he was only able to walk in his mobile home 
while holding onto furniture.  He appeared at the examination 
in an electric wheelchair, which he reportedly used whenever 
leaving his home. 

During physical examination, the veteran was able to stand 
with a minimal trunk shift.  He walked without support, and 
stood on his heels and toes.  He stood with a slight 
shortening of the left lower extremity, but Trendelenburg 
testing was negative bilaterally.  Range of motion testing 
revealed 40 degrees of forward flexion, 5 degrees of backward 
extension, and 20 degrees of right and left rotation.  
Compression of his head caused pain in the shoulder area but 
not in the lower back area.  Deep tendon reflexes were equal 
at the knees but absent at the ankles.  Weakness was observed 
with dorsiflexion of the left foot.  There was some quadricep 
weakness present on the left side compared to the right, but 
strength remained fairly adequate.  No sensory deficit was 
noted in either lower extremity.  Both ankles and knees 
demonstrated full range of motion.  The veteran complained of 
pain in his knees with motion, but no crepitance or effusion 
was present.  Although he reported instability of the knees, 
none was shown on examination.  Straight leg raising on the 
right caused pain in the low back at 60 degrees, which 
increased with dorsiflexion of the foot.  The left foot was 
able to move to approximately 45 degrees with pain in the 
hip, but no pain was reported in the back or with 
dorsiflexion of the foot.  Range of motion testing of the 
left hip showed 90 degrees of flexion, full extension, 60 
degrees of external rotation, 40 degrees of internal 
rotation, 45 degrees of abduction, and 40 degrees of 
adduction.  The right hip had full range of motion.  The 
veteran described his hips as stable with no recent 
dislocation.  He also had diffuse lumbar tenderness without 
spasm.  Recent X-rays of the veteran's hips disclosed a well-
placed total hip arthroplasty without any evidence of 
loosening.

Based on these findings, the examiner stated that the veteran 
had multiple complaints and problems which rendered him 
functionally unable to walk, thereby requiring the use of a 
wheelchair.  He found no evidence of instability of the left 
knee.  He also related that, aside from approximately one 
centimeter of shortening of the left lower extremity, the 
veteran was doing quite well following his arthroplasty.

In correspondence dated in June 1995, a VA physician 
indicated he had reviewed the veteran's recent orthopedic and 
neurological examination reports.  Based on this review, the 
physician concluded there was no objective evidence of 
muscular, skeletal or neurological disease which required the 
use of a wheelchair.

In December 1995, the veteran and his wife testified before a 
hearing officer at the RO as to the nature of his 
disabilities.  The veteran testified he had been using a 
wheelchair for approximately four years.  He admitted that he 
ambulated inside his house by holding onto furniture, as he 
was unable to get his wheelchair inside.  He said he could 
walk approximately ten feet without any device for 
assistance.  He reported he had difficulty using stairs and 
required good handrails.  The only steps he used were the 
ones going into his house.  He explained that he was unable 
to use crutches because of disability of his upper 
extremities.  He related that he suffered from pain, 
instability, and limitation in range of motion of the left 
hip, which had been giving out more over the prior two 
months.  He said he was unable to perform many household 
chores and that his wife helped him dress and undress.  He 
reported that he and his wife had recently purchased a van 
because he was unable to climb out of a standard automobile.  
The veteran's wife testified that the veteran would only walk 
a few steps, and that his hip produced a "popping" sound 
with each step.

The veteran underwent a VA neurological examination in 
December 1995 to evaluate his complaints of headaches.  
Physical examination revealed that strength of both upper and 
lower extremities was well preserved, with no evidence of 
muscle atrophy in the left leg.  The left hip and knee 
demonstrated limitation in range of motion due to pain.  Pes 
cavus deformities were also noted.  There was a decrease in 
pin sensation in both feet and hands in stocking/glove 
distribution.  Vibration and position sense appeared to be 
intact.  Deep tendon reflexes were depressed throughout, with 
no ankle jerks.  He walked with a left limp with 
hyperextension of the left knee.  Romberg testing was 
negative without drift, and Tandem was not attempted.  He was 
able to stand on his heels and toes with minimal assistance 
for balance, but was unable to walk in those positions 
because of hip and knee discomfort.  The only diagnosis 
pertained to the veteran's migraine headaches. 

In connection with his claim for service connection for a 
left knee disability, the veteran underwent a VA orthopedic 
examination in April 1996.  A report from that examination 
noted the veteran's complaints of increased pain in his left 
knee due to bruising.  The veteran said he had been in a 
wheelchair for the prior eighteen months because of weakness 
in the left hip, left leg and arms.  He also stated he had 
been issued a knee stabilizer brace for his left knee, which 
he used all the time.  Findings from examination disclosed 
that the veteran was 6'0" and weighed 226 pounds, which was 
characterized as obese.  He appeared at the examination in a 
motorized wheelchair and demonstrated difficulty walking 
without support.  He was unable to squat or walk on his heels 
and toes due to complaints of pain.  He appeared unstable and 
complained of lower leg weakness.  The left knee showed no 
evidence of edema, heat or erythema.  There was slight 
lateral laxity, and anterior Drawer sign was present.  Deep 
tendon reflexes were 0/4.  Passive range of motion of the 
left knee showed zero degrees of extension and 124 degrees of 
flexion, both of which produced pain.  No swelling or 
deformity was present.  X-rays of the left knee showed 
degenerative changes.  The diagnosis was degenerative changes 
of the left knee. 

Pursuant to the Board's remand issued in July 1997, 
additional VA outpatient treatment reports were obtained.  A 
treatment report dated in March 1997 noted the veteran's 
complaints of low back pain.  When seen in April 1997, the 
veteran was using a TENS unit.  In May 1997, it was noted 
that the veteran was able to walk from his wheelchair to the 
examination table with moderate guarding of the left leg.  
Range of motion testing of the ankles, hips and knees was 
within full limits.  The veteran was unable to tolerate 
straight leg raising due to pain in his left hip.  When seen 
later that month, the veteran indicated that his left knee 
would catch while walking.  Physical examination showed zero 
degrees of extension and 110 degrees of flexion.  The knee 
joint appeared stable.  The assessment was patella 
maltracking with chondromalacia.  X-rays taken in November 
1997 disclosed arthritic changes of the knees, but there was 
no evidence that the left hip replacement had loosened.  

Following the July 1997 remand, the veteran also underwent 
several VA examinations to evaluate his disabilities.  The 
veteran was provided a VA orthopedic examination in October 
1997, at which time he reported pain in the left hip and both 
knees.  He said he was unable to sit for very long, and 
constantly had to shift from the right hip to the left when 
sitting.  He also reported a one-year history of numbness of 
the buttock, medial calf, and left foot.  

Physical examination revealed no limitation in range of 
motion or ankylosing of either lower extremity.  He 
demonstrated dorsiflexion and full plantar flexion, eversion, 
and inversion of the foot and ankle.  Both knees demonstrated 
flexion from zero to 140 degrees.  Full range of motion was 
present in both hips, except for a decrease of flexion on the 
left by approximately 10 degrees.  Range of motion testing of 
the back showed flexion of about 40 to 50 degrees, extension 
of 10 degrees, and right and left lateral bending of 10 
degrees.  No pain was reported with any motion.  The veteran 
walked cautiously and dragged his foot.  He was able to stand 
on his heels without any problems, and did not present a foot 
drop on swing phase.  He had difficulty with balance when 
standing on his toes.  Strength was symmetrical for both 
feet.  No significant weakness of the hip was observed with 
respect to the flexor, the abductor, or the adductor.  
Strength in the quadriceps was 5+ on the right and 5- on the 
left.  Reflexes could not be found at the knee or ankle.  The 
ankle joint exhibited fairly good dorsiflexion which was 5- 
on the left and 5+ on the right.  There was good inversion 
and eversion on the right and 4+ to 5- on the left.  The left 
lower extremity measured approximately 1/2 to 1 centimeter less 
than the right, which the examiner characterized as 
negligible.  The veteran reported numbness of the left lower 
extremity from the thigh to the toes; however, he presented 
good pulses with respect to the popliteal pulse, dorsalis 
pedis and posterior tibial.

The examiner concluded that ankylosis was not present for any 
joints of the left lower extremity.  There was no paralysis 
of the external popliteal nerve or the common femoral nerve.  
It was noted that there were conflicting findings during 
range of motion testing and when asked to walk.  For example, 
the veteran could not raise his foot upon request, but was 
able to stand and walk on his heels.  The examiner did not 
believe that an amputation stump or artificial leg would 
resolve any problem concerning balance or function.  Finally, 
the examiner opined that the veteran had not lost the use of 
his left lower extremity. 

A VA neurological examination report dated in October 1997 
included the veteran's complaints of chronic pain in his left 
hip and back, which was controlled with Percocet.  On 
physical examination, surgical scars were located on both 
elbows, left hip and low back.  Reflexes were 2+ in the upper 
extremities, 1+ in the knees, and absent at the ankles.  All 
four extremities had normal strength and tone.  Decreased 
sensation to light touch and pinprick was present in the left 
foot.  The examiner did not ask the veteran to get out of his 
chair.  The only diagnosis pertained to the veteran's 
migraine headaches.  

During a peripheral nerves examination performed by the VA in 
February 1998, the veteran reported pain in his lower back 
which radiated down his left leg and increased with prolonged 
sitting or standing.  He said he could sit for only two hours 
before having to lie down and rest.  Although he could stand 
and walk, he maintained that he required a wheelchair to 
ambulate because of pain and instability.  He admitted that 
he would occasionally walk about when solid objects were 
available for support and balance.  

On physical examination, visual acuity with glasses was 20/25 
for the left eye and 20/20 for the right.  The examiner 
indicated that strength in both upper extremities was 
probably normal based on the veteran's age, muscle mass and 
level of activity.  The examiner also found questionable mild 
weakness of the left leg with flexion and extension, although 
the veteran was unable to give maximum effort because of 
pain.  Straight leg raising was negative.  The right calf 
measured 14 inches in circumference compared to 13 1/2 inches 
for the left.  The right thigh measured 18 1/4 inches in 
circumference compared to 17 inches for the left.  Sensation 
to pinprick  was decreased over most of the distal and 
proximal areas of the left leg, suggesting L4-L5-12 
dermatomes.  Sensation to vibration position sense was 
intact, but a decrease in light touch sensation was noted in 
the distal portion of the left leg.  Deep tendon reflexes 
were quite depressed throughout with only trace ankle jerks.  
Plantar response was flexor, and pes cavus deformities were 
observed bilaterally.  The veteran was able to stand from a 
seated position and walk across the room with a mild left 
limp.  He could stand on his heels and toes while leaning on 
the examiner for balance.  Romberg testing was negative.  The 
examiner concluded that the veteran's pain in his back and 
left leg indicated lumbosacral radiculopathy.  The sensory 
findings suggested a multiple radiculopathy at L4 and 
possibly through S1.  However, he commented that no 
asymmetrical reflex findings were present to coincide with 
the sensory findings.  The examiner suggested that the 
veteran undergo EMG/NCV studies of the left leg to rule out 
the possibility of a lumbosacral radiculopathy.

The same VA examiner who performed the above examination 
provided an addendum report in May 1998.  The examiner 
reiterated that the veteran's back pain was possibly due to a 
lumbosacral radiculopathy based upon the sensory findings and 
not upon any real motor or reflex abnormalities.  He found no 
evidence of muscle weakness which could explain the veteran's 
need for a wheelchair based upon neuromuscular dysfunction.

The veteran underwent an electromyography test (EMG) in March 
1998.  A report from that procedure noted that EMG sampling 
of the proximal and distal muscles revealed minimum 
polyphasic unit in the distal muscles.  The examiner also 
interpreted nerve conduction studies performed in November 
1996 as showing diffuse peripheral neuropathy.  Overall, it 
was noted that these findings were compatible with moderate 
advanced diffuse peripheral neuropathy with muscle membrane 
irritation signs.

After reviewing the evidence of record, the Board finds that 
the criteria for entitlement to specially adapted housing 
assistance are not met.  While the record reveals that the 
veteran suffers from pain and radiculopathy of the left lower 
extremity, the preponderance of the evidence is against a 
finding that he has loss of use of any extremity.  The Board 
has considered the VA examination reports dated in December 
1994 and January 1995 in which examiners stated that the 
veteran required the use of a wheelchair because of his 
inability to walk.  Nevertheless, the clinical findings 
contained in those reports do not support this conclusion.  
In this respect, the December 1994 examination report noted 
there was good tone and strength in all four extremities.  
The veteran was also able to stand and take a few steps, 
albeit with a significant limp on the left.  In addition, the 
January 1995 examination report noted that the veteran had 
full range of motion in both ankles and knees, was able to 
walk without support and stand on his heels and toes, and 
demonstrated no gross sensory abnormalities.  In a June 1995 
letter, moreover, a VA physician said he had reviewed both 
examination reports and found no objective evidence of 
muscular, skeletal or neurological disease which required the 
use of a wheelchair.

In addition, the remainder of the clinical evidence does not 
support the finding that the veteran is wheelchair bound 
because of service-connected disabilities.  The Board places 
significant weight on the October 1997 VA examination report, 
as well as the May 1998 addendum report, in which examiners 
concluded that the veteran had not lost the use of his left 
lower extremity.  The opinion contained in the October 1997 
examination report was based on the examiner's review of the 
entire claims file, as well as findings from examination 
which included full range of motion of the lower extremities 
(except for a 10 degree decrease in flexion of the left hip), 
no evidence of pain on motion, symmetrical strength of the 
right and left foot, no significant weakness of the left hip, 
and only a negligible discrepancy in the lengths of the right 
and left lower extremities.  The veteran was also able to 
walk unassisted without dragging either foot.  The examiner 
thus concluded that the veteran had not lost the use of his 
left lower extremity.  That opinion was reiterated in the May 
1998 addendum report which included a medical opinion that 
the veteran had no evidence of muscle weakness to explain the 
need for a wheelchair based upon neuromuscular dysfunction. 

Based on these findings, the Board finds that the 
preponderance of the evidence is the veteran's claim of 
entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant.  Given this 
conclusion, the Board need not consider the doctrine of 
reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

II.  Entitlement to an Automobile or 
other Conveyance and Adaptive 
Equipment

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on loss of use 
of his lower extremities due to his service-connected 
disabilities.  He asserts that his service-connected back 
disorder causes his left lower extremity to become numb, and 
that his service-connected hip and knee disorder cause pain 
and instability.  Therefore, he states that he requires 
adaptive equipment in order to drive an automobile.

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service-connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. § 
3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (1998), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above, none of which indicates 
that the veteran meets the criteria under 38 C.F.R. § 3.808.  
The evidence does not reflect, and indeed the veteran has not 
alleged, that he has permanent loss of use of either hand.  
Moreover, the clinical evidence does not show loss of use of 
either foot or ankylosis of either knee or hip joint.  In 
this regard, the October 1997 examination report noted that 
ankylosis was not present in any joints of the left lower 
extremity.  There was no paralysis of the external popliteal 
nerve or the common femoral nerve.  Although the veteran was 
unable to raise his foot upon request, the veteran was able 
to stand and walk in his heels.  The examiner specifically 
concluded that an amputation stump or an artificial leg would 
resolve any issue concerning balance or function pertaining 
to the left lower extremity.  He found that the veteran's 
left lower extremity was approximately 1/2 to 1 centimeter less 
than the right, and opined that the veteran had not lost the 
use of his left lower extremity.

Furthermore, none of the evidence of record shows permanent 
impairment of vision of both eyes with central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye.  The February 1998 examination report 
showed visual acuity with glasses to be 20/25 for the left 
eye and 20/20 for the right.

Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an automobile or other conveyance and 
adaptive equipment.  Thus, the Board need not consider the 
doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER


Entitlement to specially adapted housing assistance or a 
special home adaptation grant is denied.

Entitlement to an automobile or other conveyance and 
necessary adaptive equipment is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

